Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 30-42, drawn to a method for determining in a sample, by mass spectrometry, the amount of three or more analytes selected from the group consisting of 12,13-DiHOME, 3-hydroxybutyrate (BHBA), 3-hydroxyoctanoate, 3-methylglutarylcarnitine, 3-ureidopropionate, 7-alpha-hydroxy-4-cholesten-3-one (7-Hoca), citrate, fucose, fumarate, gamma-tocopherol, glutamate, glutarate, glycerol, glycochenodeoxycholate, glycocholate, hypoxanthine, maleate, malonate, mannose, orotate, 2,3-pyrdinedicarboxylate, ribose, serine, taurine, taurochenodeoxycholate, taurocholate, palmitoleate, linolenate, xanthine, xylitol, and combinations thereof, the method comprising:
a) subjecting the sample to an ionization source under conditions suitable to produce one or more ions detectable by mass spectrometry from each of the three or more of the analytes, wherein the analytes are not derivatized prior to ionization;
b) measuring, by mass spectrometry, the amount of the one or more ions from each of the three or more analytes; and
c) using the measured amount of the one or more ions to determine the amount of
each of the three or more analytes in the sample, classified in class G01N 33/6848.
II.	Claims 43-49, drawn to a kit comprising one or more isotopically labeled analogs as internal standards for each of one or more analytes selected from the group consisting of 12,13-DiHOME, 3-hydroxybutyrate (BHBA), 3-hydroxyoctanoate, 3-methylglutarylcarnitine, 3-ureidopropionate, 7-alpha-hydrox y-4-cholesten-3-one (7-Hoca), citrate, fucose, fumarate, gamma-tocopherol, glutamate, glutarate, glycerol, glycochenodeoxycholate, glycocholate, hypoxanthine, maleate, malonate, mannose, orotate, 2,3-pyrdinedicarboxylate, ribose, serine, taurine, taurochenodeoxycholate, taurocholate, palmitoleate, linolenate, xanthine, xylitol, and combinations thereof, and packaging material and instructions for using the kit, classified in class G01N 33/52.
The inventions are distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the invention I recites using mass spectrometer for measuring the amount of the one or more ions ionized by an ionization source, from each of the three or more analytes; and using the measured amount of the one or more ions to determine the amount of each of the three or more analytes in the sample. The subcombination has separate utility such as the invention II recites a sample kit.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
A telephone call was made to Allyn B. Elliott on 05-10-2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881